Citation Nr: 0916792	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss for the period prior to November 18, 2008.

2.  Entitlement to an evaluation greater than 10 percent for 
right ear hearing loss for the period beginning on and after 
November 18, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the 0 percent evaluation assigned for right 
ear hearing loss.  

In September 2008, the Board remanded this issue for 
additional development.  The case has since returned to the 
Board.  


FINDINGS OF FACT

1.  For the period prior to November 18, 2008, the Veteran's 
right ear hearing loss is manifested by level VIII hearing; 
the nonservice-connected left ear is assigned a Roman numeral 
designation of I.  

2.  For the period beginning on and after November 18, 2008, 
the Veteran's right ear hearing loss is manifested by level 
XI hearing; due to the application of the paired organ rule, 
the Veteran's nonservice-connected left ear is considered 
when evaluating the hearing loss disability and is assigned a 
Roman numeral designation of II.  


CONCLUSIONS OF LAW

1.  For the period prior to November 18, 2008, the criteria 
for a compensable evaluation for right ear hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.383, 3.385, 4.85, Diagnostic Code 6100, 4.86 
(2008).

2.  For the period beginning on and after November 18, 2008, 
the criteria for an evaluation greater than 10 percent for 
right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.383, 3.385, 4.85, 
Diagnostic Code 6100, 4.86 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

On review, the Veteran was not provided notice pursuant to 
Vazquez-Flores, supra.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals, Federal 
Circuit (Federal Circuit) held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 889.  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The United States Supreme Court, however, recently held that 
the Federal Circuit's harmless-error framework conflicts with 
the requirement that the Veterans Court take "due account of 
the rule of prejudicial error."  Shinseki v. Sanders, 566 
U.S. ___ (2009).  The Federal Circuit's judgment in Sanders 
was reversed.
 
In this case, the Board finds that the failure to provide the 
additional notice as required in Vazquez-Flores was not 
prejudicial and did not affect the essential fairness of the 
adjudication.  Letter dated in April 2005 notified the 
Veteran of the evidence necessary to substantiate a claim for 
an increased evaluation.  Specifically, that he may submit 
evidence showing his service-connected disability had 
increased in severity and that this evidence could be medical 
or statements from other individuals who were able to 
describe the manner in which his disability has worsened.  
The Veteran was advised of the information and evidence that 
VA would obtain and of the information and evidence he was 
responsible for providing.  He was also asked to submit any 
evidence in his possession that pertained to his claim.  By 
letters dated in March 2006 and October 2008, the Veteran was 
provided information regarding how VA assigns disability 
ratings and effective dates.  The Veteran was advised of the 
relevant regulations, to include the applicable rating 
criteria for hearing loss in the December 2005 SOC and the 
claim was readjudicated by SSOCs dated in March 2006, May 
2006, and February 2009.  The applicable rating criteria were 
again provided in the February 2009 SSOC.  The Veteran has 
been given an opportunity to describe how his disability 
affects his daily life and employment and his representative 
has submitted argument on his behalf.  A review of the record 
indicates the Veteran has had ample opportunity to 
meaningfully participate in the adjudicative claims process 
and that, based on the information he received, a reasonable 
person would have known how to substantiate the claim for a 
higher rating.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, private medical records, VA medical center (VAMC) 
records, and copies of employer audiograms.  The Veteran has 
not identified additional evidence that needs to be obtained.  

The Veteran was provided VA examinations in July 2005 and 
November 2008.  The Board notes that in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability.  While it does not appear that the functional 
effects of the Veteran's right ear hearing loss disability 
were addressed on VA examination, the Board notes that other 
evidence of record adequately addresses this issue.  That is, 
in an August 2005 audiology referral, the Veteran expressed a 
significant handicap from the hearing loss, described as poor 
communication.  In his VA Form 9, the Veteran reported that 
it was hard to hear and understand people.  The September 
2008 statement from the Veteran's representative indicated 
that the Veteran is unable to hear and understand people and 
to distinguish sound properly.  As the Veteran's reported 
functional impairments are noted in the record, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with this decision and further examination is not required.  
The Board observes that in the March 2009 informal hearing 
presentation, the Veteran's representative indicated that 
they felt the issue was fully developed and they requested 
that the Board take appropriate action.   

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran was originally granted service connection for 
right ear hearing loss in July 1971 and assigned a 
noncompensable evaluation effective March 12, 1971.  In March 
2005, the RO received a claim for increase.  In January 2009, 
the evaluation for right ear hearing loss was increased to 10 
percent effective November 18, 2008, resulting in a staged 
rating during the appeal period.  Thus, the Board must 
consider whether the Veteran was entitled to a compensable 
evaluation prior to November 18, 2008; and whether he is 
entitled to an evaluation greater than 10 percent for the 
period beginning on and after November 18, 2008.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Puretone threshold average is the sum of 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
divided by four.  To evaluate the degree of disability of 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f) 
(2008).  

Compensation is payable for specified combinations of 
service-connected and nonservice-connected disability as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of a 
veteran's own willful misconduct.  Under regulations 
currently in effect, this special consideration applies when 
there is hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear.  38 C.F.R. § 3.383(a)(3) (2008).  

For the period prior to November 18, 2008

In support of his claim, the Veteran submitted copies of 
audiograms taken in connection with his employment.  The 
audiometric test history shows results for the period from 
May 1991 to March 2004.  On review, however, speech 
discrimination test results pursuant to the Maryland CNC are 
not provided and therefore, the test results are not adequate 
for rating purposes.  See 38 C.F.R. § 3.385 (2008).

On VA examination in July 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
50
75
80
LEFT
10
25
25
55
50

Pure tone threshold average was 66 in the right ear and 39 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 58 percent in the right ear and 88 percent in the 
left ear.  An exceptional pattern of hearing impairment was 
not shown.  

Pursuant to the rating schedule, the Veteran had level VIII 
hearing in the right ear.  The Veteran meets the requirements 
for a disability for VA purposes in the left ear; however, 
the right ear is noncompensable and therefore, the paired 
organ rule is not for application.  As such, the nonservice-
connected left ear is assigned a Roman numeral designation of 
I.  See 38 C.F.R. §§ 3.383, 4.85(f) (2008).  Under Table VII, 
a 0 percent evaluation is assigned.   

VAMC records show that the Veteran was seen for hearing aid 
fittings in November 2005 and March 2006.  Private records 
show the Veteran underwent an audiometric evaluation in 
November 2005.  The examiner noted that the audiogram was 
impressive with complete and total loss of hearing in the 
right ear.  Thresholds were reported as negligible.  Clinic 
note dated in December 2005 indicates that the hearing levels 
in the right ear were almost nonfunctional.  The examiner 
noted that he did not think he would singularly amplify the 
right ear, but would offer a cross aid.  The Board 
acknowledges these records, which appear to show significant 
disability in the right ear.  Notwithstanding, information 
sufficient for rating purposes was not provided.  See 
38 C.F.R. § 3.385 (2008).   

On review, the evidence does not support the assignment of a 
compensable evaluation prior to November 18, 2008.  

For the period beginning on and after November 18, 2008

The Veteran most recently underwent VA audiometric 
examination in November 2008.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
45
75
85
LEFT
15
25
20
55
60

Pure tone threshold average was 69 in the right ear and 40 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 0 percent in the right ear and 88 percent in the 
left ear.  An exceptional pattern of hearing impairment was 
not shown.  

Pursuant to the rating schedule, the Veteran has level XI 
hearing in the right ear, corresponding to a 10 percent 
evaluation.  As the right ear is compensable and the left ear 
continues to meet VA's requirements for a hearing loss 
disability, the paired organ rule is for application and the 
hearing impairment in the left ear is for consideration in 
evaluating the service-connected right ear disability.  See 
38 C.F.R. §§ 3.383, 4.85(f) (2008).  Considering the 
examination findings, the Veteran's left ear hearing 
impairment is assigned a Roman numeral designation of II.  
Under Table VII, a 10 percent evaluation is assigned.  The 
criteria for a higher evaluation are not met.   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In the September 2008 informal hearing 
presentation, the representative stressed the Veteran's 
inability to hear and understand people and argued that his 
case presents an exceptional disability picture.  Objective 
evidence does not show that the Veteran is frequently 
hospitalized for his hearing loss disability or that it 
causes a marked interference with employment beyond that 
contemplated in the schedular standards.  The Veteran is able 
to utilize hearing aids and on fitting in March 2006, it was 
noted that the Veteran was satisfied with the fit, sound 
quality and operation of the hearing aids.  The 
manifestations of his hearing loss disability appear to be 
precisely those contemplated by the schedular criteria, and 
there is nothing in the evidence of record to take this case 
outside the norm.  Therefore, the Board finds that referral 
for extraschedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

For the period prior to November 18, 2008, a compensable 
evaluation for right ear hearing loss is denied.

For the period beginning on and after November 18, 2008, an 
evaluation greater than 10 percent for right ear hearing loss 
is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


